Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 5, 2020

                                     No. 04-19-00464-CR

                                   Troy David CAMPEAU,
                                          Appellant

                                               v.

                                  THE STATE OF TEXAS,
                                        Appellee

                 From the 451st Judicial District Court, Kendall County, Texas
                                  Trial Court No. 16-755-CR
                         Honorable Kirsten Cohoon, Judge Presiding


                                        ORDER
        On January 21, 2020, we ordered the trial court to conduct a hearing to determine
whether appellant was indigent. On February 24, 2020, a supplemental clerk’s record containing
the trial court’s findings of fact and conclusions of law was filed. In its findings of fact and
conclusions of law, the trial court found that appellant is indigent and entitled to appointed
counsel. Also included in the supplemental clerk’s record is an order appointing Shane
Stolarcyzck as appellant’s appellate counsel.

       We ORDER that appellant’s brief is due on April 6, 2020.



                                                    _________________________________
                                                    Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of March, 2020.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ,
                                                    Clerk of Court